Exhibit 10.34

 

LOGO [g100392g37m61.jpg]

January 1, 2015

John Green

VIA HAND DELIVERY

Re: Employment Offer

Dear Jack:

We are pleased to offer you employment with Dicerna Pharmaceuticals, Inc. (the
“Company”) as the Interim Chief Financial Officer. This letter sets forth the
terms of the Company’s employment offer. Should you accept this offer, your
start date will be January 1, 2016.

In this position, you will report to the Chief Executive Officer. You will
perform the duties customarily associated, in the Company’s judgment, with a
chief financial officer position for an organization of the Company’s size,
nature and objectives (which duties are subject to change in the Company’s
discretion), and such other duties as may from time to time be assigned to you.

As we have discussed, this is a temporary and interim position while the Company
is engaging in a search for a new Chief Financial Officer for the Company. We
invite you to apply for the Chief Financial Officer position through the search
process. If you choose to do so, your application will be considered in the same
manner as the applications of other candidates.

This is a part-time position, and you will work onsite at the Company two days
per week. You will be required to devote appropriate business time, attention
and effort to your responsibilities for the Company; to perform your assigned
responsibilities faithfully, to the best of your abilities and in full
compliance with applicable industry, professional, legal and/or other standards
and requirements; and not to engage in any other business activities (whether or
not for gain or profit) or other actions which you know or reasonably should
know could harm the business or reputation of the Company or any of its
affiliates. You also will be expected to comply with all Company policies (as in
effect or amended from time to time). You will be required to perform your
duties for the Company in compliance with all applicable laws, rules and
regulations, including but not limited to the U.S. Food, Drug and Cosmetic Act,
as amended from time to time.

Should you accept this offer, your gross annual salary will be $195,520.00. As
an “exempt” employee, you are not eligible for overtime compensation. The
foregoing compensation generally will be paid to you (less any withholdings and
deductions required by law or authorized by you) in biweekly installments in
accordance with the Company’s regular payroll practices, and may be adjusted
periodically in the Company’s discretion. During your employment, you will not
be eligible to participate in any Company employee benefit plans and policies,
including without limitation with respect to severance or equity, except to the
extent a plan or policy extends to all employees of the Company. For the
avoidance of doubt, during your employment you will be subject to our Company
Security Trading Policy and our Code of Business Conduct and Ethics.

This offer of employment is contingent upon the successful completion of all
pre-employment screening required by the Company, including but not limited to
reference verification and background screen, as well as proof of eligibility to
work in the United States. You also are required as a condition of



--------------------------------------------------------------------------------

employment to sign a Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement, a copy of which is enclosed for you to review while you
consider our offer.

We are extending this offer to you based on the understanding that your
employment with the Company does not and will not conflict with any of your
obligations to any third parties and will not violate or be restricted by any
non-competition or other agreement with anyone else. Furthermore, we are
extending you this offer to you on the condition that you have not brought and
will not bring with you to the Company or use in your employment with the
Company any equipment, confidential information or trade secrets of any third
party. If you are a faculty member at or employee of a university, hospital, or
another company, we also are extending this offer to you on the condition that
your employment with the Company will not violate any agreements with or
policies of any such entities, and that you have made any required disclosures
about your employment with the Company to any such entities. If any of this is
not the case, please inform us in writing immediately.

To be eligible for employment with the Company, you also must hold and maintain
any and all certifications), registrations), license(s) and other credential(s)
required for your position and/or duties under applicable law, professional
regulations or standards, or other requirements. Failure to do so at any time
may render you ineligible for employment. This offer also is contingent on your
representation that you have not been debarred and are not under consideration
to be debarred by the U.S. Food and Drug Administration from working in or
providing consulting services to any Pharmaceutical or Biotechnology Company
under the Generic Drug Enforcement Act of 1992. You further represent and
warrant that you have not purchased or sold any securities of the Company except
as disclosed in writing below your signature to this letter.

Please note that this letter does not constitute a contract of employment, and
does not create any right to continued employment for any period of time. If you
accept this offer, your employment with the Company at all times will be “at
will”. This means that either you or the Company may end your employment at any
time for any or no reason.

*******

We congratulate you on your offer and sincerely hope that you will accept. To do
so, please sign and date this letter and the enclosed Nondisclosure,
Noncompetition, Nonsolicitation and Inventions Agreement and return them to me.
In the meantime, please do not hesitate to call me should you have any
questions.

 

   Very truly yours,    /s/ Douglas Fambrough, III ACCEPTED:    Chief Executive
Officer /s/ John B. Green    Dated: January 14, 2016

87 Cambridgepark Drive Cambridge, MA 02140